                     Case 2:18-cv-01844-GW-KS Document 432 Filed 09/13/19 Page 1 of 2 Page ID #:26644
    UNITED STATES DISTRICT COURT                            TRANSCRIPT ORDER FORM                                         COURT USE ONLY
   CENTRAL DISTRICT OF CALIFORNIA          Please use one form per court reporter per case, and contact court reporter     DUE DATE:


                         I
                                        directly immediately after e-filing form. (Additional instructions on next page.)
   1 a. Contact Person
        for this Order
                             Michelle Garcia
                                                                                           I   2a. Contact Phone
                                                                                                   Number
                                                                                                                          1415-875-6458
                                                                                                                                                                I    3a. Contact E- mail
                                                                                                                                                                         Address
                                                                                                                                                                                             lmichellegarcia@quinnemanuel.com
                                                                                                                                                                                                                                                                        I
   lb. Att�rney Name
       (1f d1fferent)
                         lzack Flood
                                                                                           I   2b. Attorney Phone
                                                                                                   Number
                                                                                                                          1415_875_6419
                                                                                                                                                                I    3b. Attorney E- mail
                                                                                                                                                                         Address
                                                                                                                                                                                          :I zackflood@qumnemanuel.com
                                                                                                                                                                                                                                                                        I
  4. MAILING ADDRESS (INCLUDE LAW FIRM NAME, IF APPLICABLE)
  Quinn Emanuel Urquhart & Sullivan
  50 California Street
                                                                                                                  5. Name&Role of :
                                                                                                                     Party Represented
                                                                                                                                       IslackBerry L"1m1·ted,                  Plam
                                                                                                                                                                                  . rff
                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                        I
  22nd Floor                                                                                                      6. Case Name              IBlackBerry Limited v. Facebook, In. et al.
  San Francisco CA 94111
                                                                                                                  7a. District Court                                                            1 I 7b. Appeals Court I
                                                                                                                                            I2:18-cv-01844-GW
                                                                                                                      Case Number                                                                       Case Number
                                                                                                                                                                                                                                                                        11

 8. INDICATE WHETHER PROCEEDING WAS (choose only one per form):
                 x DIGITALLY RECORDED
                 D                                       D TRA      N
                                                                                                                               XTR
                                                                       SCRIBED BY A COURT REPORTER; NAME OF COURT REPORTER: �______________�


 9. THIS TRANSCRIPT ORDER IS FOR:              □    Appeal       [gj    Non-Appeal                    D Criminal [gJ Civil                             D CJA D USA D FPD D In for                        ma   pauperis (Court order for transcripts must be attached)

                                                                                                                                                                                    You MUST check the docket to see if the transcript has already been filed, and if so,
 10. TRANSCRIPT(S) REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested, format(s), and delivery type):                                          provide the "Release of Transcript Restriction" date in column c, below.
  a. HEARING(S) OR PORTIONS OF HEARINGS (A ttach additiona pages if              I necessary. If seaId
                                                                                                    e , a court                                                       (CM/ECF access included         c. RELEASE OF TRANS.
  order releasing transcript to the ordering party must be attached here or emailed to                                            b. SELECT FORMAT(S)                                                                                d.     DELIVERY TYPE
                                                                                                                                                                     with purchase oftranscript.)       RESTRICTION DATE

                                                                                                                                                                                                                             °[
  transcripts cacd@cacd. uscourts.J[ov.)
         DATE                  JUDGE                        PROCEEDING TYPE I PORTION                                              PDF
                                                                                                                                            TEXT/                   CONDEN-      CM/ECF   WORD
                                                                                                                                                                                                        (Provide release date          ( One per line, but check with
                                             If requesting less than full hearing, specify portion (e.g., witness or time). CJA              ASCII      PAPER         SEO        ACCESS INDEXING     efiled transcript, or chec to    court reporter before choosing
                                (name)          orders: indicate if ooenimrs, closimzs, voir dire, or instructions reauested.
                                                                                                                                  (email)
                                                                                                                                             (email)                 (email)      (web)                certify none yet on file. )       any type but "ordinary.')

   09/13/2019                   KS                     Telephonic Hearing re Discovery                                             @         @          0             0           0        0          0                              3-Day

                                                                                                                                   0         0          0             0           0        0          0
                                                                                                                                   0         0          0             0           0        0          0
                                                                                                                                   0         0          0             0           0        0          0
                                                                                                                                   0         0          0             0           0        0          0
 11. ADDITIONAL COMMENTS, INSTRUCTIONS, QUESTIONS, ETC. CJA Orders: Explain necessity of non-appeal orders, orders for transcripts of proceedings involving only a co-defendant, & special authorizations to be
 requested in Section 14 of C]A-24 Voucher (attach additional pa!;[es if needed).




                                                                                                                                                                                   I/ /
 12. ORDER & CERTIFICATION. By signing below, I certify that I will pay all charges ( deposit plus additional), or, where applicable, promptly take all necessary steps to secure
 payment under the Criminal Justice Act.
G-120 (06/18)
                                                         Date       9//13 /2019                        I Signature      s Zachary F I ood
                                                                                                                      �----------------------�            I
                                CENTRAL
                              Case        DISTRICT OF CALIFORNIA
                                   2:18-cv-01844-GW-KS            TRANSCRIPT
                                                        Document 432           ORDERPage
                                                                     Filed 09/13/19  FORM2 of- INSTRUCTIONS
                                                                                                2 Page ID #:26645
Please use this form to order transcripts of court proceedings. Additional information about ordering transcripts is available on the Court's website at www.cacd.uscourts.
gov/court-reporting-services/court-reporterrecorder-transcripts. Before ordering, however, you must check the docket to see if the transcript has already been filed. In
addition, if a proceeding was sealed, you must obtain a court order before requesting the transcript. You must also determine which court reporter covered the hearing, or
whether it was digitally recorded (many proceedings held before Magistrate Judges are digitally recorded); check the Court Reporter Schedule and the Minutes of the
proceeding. Then:
         1. Complete a separate G-120 order form for each case number for which transcripts are ordered.
         2. Complete a separate G-120 order form for each court reporter who reported proceedings in the case, and one for any digitally recorded proceedings.
         3. Complete Items 1-12. Keep a copy of your completed order form for your records.
         4. CJA Counsel must submit this form using the Central District's eVoucher system. Otherwise, this form must be e-filed in the Central District's CM/ECF
         system, except when the order is placed by someone without e-filing privileges or by a non-party. In such cases, e-mail the completed form to the Court Reporting
         Services Office at either transcripts_cacd@cacd.uscourts.gov (for court reporter orders) or courtrecording_cacd@cacd.uscourts.gov (for digitally recorded hearings).
         E-filers should complete the form, "print to PDF" or scan (first page only) in LANDSCAPE, and e-file using either the Civil or Criminal "Transcript Order Form
         (G-120)" event in CM/ECF.
         5. CJA orders will be processed in eVoucher. For other orders, after e-filing the completed G-120 you will receive an email from the Court Reporting Services
         Office with further instructions.
                                                               ITEM-BY-ITEM INSTRUCTIONS (ITEMS 1-12):
Items 1-3. In fields la, 2a, & 3a, please provide the contact name and information for the person responsible for ordering the transcript. In a law office, this may be a
paralegal or administrative assistant, not the attorney. In fields 1b, 2b & 3b, provide the attorney name and contact info, if the attorney is not the contact person.
Item 5. Include both the name and role of the ordering party (i.e., "Defendant John Smith"). May be left blank if order is being placed by a non-party.
Item 7a. Only one case number may be listed per order.
Item 8. Refer to the Minutes of the proceeding to determine whether the hearing was digitally recorded ("CS" or "CourtSmart") or transcribed by a court reporter. If the
Minutes read "MINUTES (IN CHAMBERS)," this means no proceeding was held, no recording was made, and no court reporter was present, so no transcript exists. If no
Minutes have been filed, contact the judge's courtroom deputy (list here). If the Minutes indicate the proceeding was sealed, you need a court order to get the transcript.
Item 9. Check appeal OR non-appeal AND criminal OR civil. You may also check one of the other boxes if applicable. NOTE: a court order specifically authorizing
transcripts is required before transcripts may be ordered in forma pauperis.
Item IOa. List specific date(s) of the proceeding(s) for which transcript is requested. Under "Proceeding Typ e/Portion," indicate briefly what typ e of proceeding it was,
such as "motion hearing," "sentencing," or "trial." A transcript of only a portion of a proceeding may be ordered, if the description is clearly written to facilitate processing.
Item IOb. Select desired FORMAT(S) for transcript. There is an additional charge for each format ordered.
Item IOc. For each proceeding, you must either provide the Release of Transcript Restriction date or mark the circle to certify that no transcript has yet been e-filed.
Item IOd. Seven DELIVERY TYPES are available. Times are computed from date payment is satisfied (or, for government orders, the DCN number received). NOTE: Full
price may be charged only if the transcript is delivered within the required time frame. For example, if an order for an expedited transcript is not completed and delivered
within 7 calendar days, the 14-day delivery rate would be charged. Visit www.cacd.uscourts.gov/court-reporting-services/court-reporterrecorder-transcripts for rates.
         TRANSCRIPT DELIVERY TIMES (For anything other than "Ordinary" delivery, you must check with the court reporter first to see if the option is available.)
                  ORDINARY -30 calendar days.               DAILY (NEXT DAY) -To be delivered the next calendar day whether or not actually a court day,
                  14-DAY -14 calendar days.                    prior to the normal opening hour of the Clerk's Office.
                  EXPEDITED- 7 calendar days.               HOURLY (SAME DAY) -Within two (2) hours.
                  3-DAY - 3 calendar days.                  REALTIME-A draft unedited transcript produced by a certified realtime reporter as a byp roduct of
                                                               realtime to be delivered electronically during proceedings or immediately following receipt of the order.
Item 1 I. CJA Counsel must explain why special requests are necessary to the representation. Special requests include opening statements, closing arguments, voir dire, or
jury instructions; transcripts for use in proceedings other than appeals; transcripts of proceedings involving only a co-defendant; requests for expedited handling; and
requests covered by Section 14 of the CJA-24 Voucher.
Item 12. Sign and date in this space to certify that you will either pay all charges (the deposit plus any additional charges) or promptly take all steps necessary to secure
payment under the CJA. An electronic or conformed (Isl) signature is acceptable.
                                                                                                                                                                       G-120 (06/18)
